EXHIBIT 10.08

SUPPLY AGREEMENT

        AGREEMENT, made as of this 1st day of May, 2006, between GLENWOOD,
L.L.C., having its principal place of business located at 111 Cedar Lane,
Englewood, New Jersey 07631 (hereinafter referred to as “Purchaser”), and
WESTERN MEDICAL, LTD., having its principal place of business located at 64
North Summit Street, Tenafly, New Jersey 07670 (hereinafter referred to as
“Supplier”);

        1.    Purchase of Requirements.

        For a period of ten (10) years from the date of this Agreement, through
April 30, 2016, Supplier agrees to provide, pursuant to Purchaser’s
specifications, and to sell to Purchaser, the Supplier’s traditional wound care
products, more specifically described as tubular compression, retention and
protective dressings and Unna Boots that are Class 1 medical devices, which do
not carry the FDA requirement of 510(k) pre-market registration and
certification, for resale to the following pharmaceutical wholesalers, in such
quantities as shall satisfy the Purchaser’s requirements for resale to such
pharmaceutical wholesalers during the term of this Agreement:

  McKesson Kinray   Cardinal McQuery   HD Smith Rockchester Drug   DIK Drug
Smith Drug   D&K Healthcare Morris Dickson   Frank Kerr Value Drug

        2.    Price.

        For and in consideration of the Supplier’s production and supply of
products to which reference is made in Paragraph 1 hereof for resale to
pharmaceutical wholesalers, Purchaser agrees to pay the price for each product
as listed on Exhibit “A” to this Agreement,

 

--------------------------------------------------------------------------------


subject to such annual price modification as shall be mutually agreed upon
between Supplier and Purchaser, in writing, during the term of this Agreement.
In no event shall the price be increased each year more than the annual increase
in the Consumer Price Index for northern New Jersey during the term of this
Agreement, and any extensions hereof, for a period of ten (10) years, from May
1, 2006 through April 30, 2016.

        3.    Exclusivity and Restrictions.

        Purchaser and Supplier agree that, for the term of this Agreement, and
any extensions hereto, Purchaser shall have the exclusive right to sell the
aforementioned products to the pharmaceutical wholesalers enumerated above.
However, in no event shall Purchaser provide or sell any of the products covered
by this Agreement to medical/surgical distributors. Purchaser may sell the
aforementioned products only to those pharmaceutical wholesalers as enumerated
above, and to such additional pharmaceutical wholesalers as shall be agreed to
between Purchaser and Supplier, in writing.

        The parties consent and agree that injunctive or other equitable relief,
as well as monetary damages, shall be available to enforce the exclusivity
provision set forth in this section, and such relief shall be available without
the necessity of posting a bond, cash or otherwise.

        4.    Renewal or Waivers.

        This Agreement shall not be renewed, nor shall any of its terms be
deemed to have been waived by the Supplier or by the Purchaser, unless such
renewal or waiver is in writing and signed by the Supplier and Purchaser, or by
their duly authorized representatives.

        5.    Indemnification.

        Supplier agrees to indemnify and hold Purchaser harmless from and with
respect to any and all claims, liabilities, losses, damages, costs and expenses
(including reasonable

 

--------------------------------------------------------------------------------


counsel fees), arising from or related to Supplier’s negligence in manufacture
of the products being supplied hereunder. This indemnification shall survive the
term of this Agreement, or any extensions hereto.

        6.    Patents, Trademarks and Confidential Information.

        Supplier warrants that neither the products supplied, nor the
manufacturing processes or methods used to produce the products, infringe any
patent, registered design, copyright or the industrial or intellectual property
rights of any third party.

        Each party will keep secret and confidential from any third party any
and all information disclosed to it by the other party pursuant to this
Agreement if such information is reduced to writing or other tangible form at
the time of disclosure and marked, “Confidential,” or, if disclosed orally, if
such information is identified as confidential at the time of disclosure and is
reduced to writing and marked, “Confidential,” within thirty (30) days of such
oral disclosure; provided, however, that the receiving party will have no such
confidential obligation with respect to any such information which is: (a) known
to the receiving party at the time of disclosure thereof to the receiving party
by the disclosing party, as evidenced by records then in the possession of the
receiving party; or (b) at the time of disclosure or thereafter, generally
publicly available without the fault of the receiving party; or (c) subsequently
disclosed to the receiving party, its employees, or other representatives, by
any third party not under an obligation of confidentiality to the disclosing
party. All obligations of both Purchaser and Supplier under this section shall
terminate three (3) years from the date this Agreement expires or terminates.

 

--------------------------------------------------------------------------------


        7.    Entire Agreement.

        This Agreement contains the entire understanding of the parties. It
shall supersede any other written or oral agreement and shall be binding upon
and inure to the benefit of the respective parties, their successors and
permitted assigns. This Agreement shall not be modified in any way without the
written consent of both parties, and neither party shall have the right to
assign this Agreement, in whole or in part, without the prior written consent of
the other. Other products may be added to the Agreement upon the written
approval of both parties.

        8.    Governing Law and Jurisdiction.

        This Agreement shall be governed and construed pursuant to the laws of
the State of New Jersey. The parties consent to the exclusive jurisdiction of
the New Jersey courts, in Bergen County, New Jersey, or any federal court
located in Newark, New Jersey, for the resolution of any dispute arising under
the terms of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

ATTEST:
 
    GLENWOOD, L.L.C.
 
        By     Brian T. Fuhrmann
Secretary
 
      John I. Gruen
General Manager
 
    ATTEST:
 
    WESTERN MEDICAL, LTD.
 
        By     Brian T. Fuhrmann
Secretary
 
      Christopher Fuhrman
President
 
   

 

--------------------------------------------------------------------------------